ON REHEARING
Plaintiff claims that the defendants must depend on their own act in order to sustain their actual possession in the beginning. This is true. Some of these recorded owners of the land sold the timber on their respective tracts to'Kern & Company, and others to Friedlaender & Olieven Company, and these timber purchasers immediately entered on the several tracts which together comprised the entire Hun-sicker tract under the authority of the title owners of the land, and commenced removing the timber in the way stated in the opinion.
*660We therefore think that the operations of these parties, entering on the land, and removing the timber in the way stated in the opinion, was as to the world, the act of the defendants, was a public manifestation of the authority that the defendants exercised over the land, their control of it, and indicated their open possession of it.
For these reasons the rehearing is refused.